United States Court of Appeals
                      For the First Circuit


No. 16-2174

                  FRANK EDNEY MONTEIRO MIRANDA,

                           Petitioner,

                                v.

                   JEFFERSON B. SESSIONS, III,*

                           Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                              Before

                      Lynch, Circuit Judge,
                   Souter,** Associate Justice,
                  and Baldock,*** Circuit Judge.


     William P. Joyce, with whom Joyce & Associates P.C. was on
brief, for petitioner.
     Jesse M. Bless, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, U.S. Department of
Justice, with whom Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Civil Division, and Anthony C. Payne, Assistant

     *    Pursuant to Fed. R. App. P. 43(c)(2), Jefferson B.
Sessions, III, Attorney General of the United States, has been
substituted for Loretta E. Lynch, former Attorney General.

     **   Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.

     ***  Hon. Bobby R. Baldock, Circuit Judge of the United States
Court of Appeals for the Tenth Circuit, sitting by designation.
Director, Office of Immigration Litigation, were on brief, for
respondent.


                        April 5, 2017
            LYNCH, Circuit Judge.     Frank Edney Monteiro Miranda, who

was once deemed to be a U.S. citizen by an immigration judge ("IJ")

in 2007 and escaped the possibility of removal, now petitions for

that   determination   to    be   considered   binding   in    2016   removal

proceedings before a second IJ, who ordered Miranda removed based

on his conviction for a drug felony.            The Board of Immigration

Appeals ("BIA") dismissed Miranda's appeal, and he petitions for

review.    Miranda argues that the doctrine of res judicata should

have barred the second IJ and the BIA from readjudicating the issue

of his citizenship, finding that he is not a U.S. citizen, and

ordering him removed.       He asks that we vacate his removal order.

            This is a novel issue for this circuit.            We hold that

the applicability of res judicata becomes immaterial before this

court because of the jurisdictional limitations imposed by the

Immigration and Nationality Act ("INA"), Pub. L. No. 89-236, 79

Stat. 911 (codified as amended in scattered sections of 8 U.S.C.).

Under the INA, this court must undertake a plenary review of the

question of Miranda's citizenship in order to determine whether we

have jurisdiction to hear his petition for review.             See 8 U.S.C.

§§ 1252(a)(2)(C) (barring jurisdiction "to review any final order

of removal against an alien who is removable" for the commission

of     certain   criminal      offenses),      1252(b)(5)(A)     (requiring

determination of petitioner's nationality claim when there is no

dispute of fact).   We conclude that Miranda has failed to meet his


                                    - 3 -
burden of proving that he is a U.S. citizen.                   Accordingly, the

jurisdictional     bar    in    §   1252(a)(2)(C)       applies   and   precludes

judicial review of the final order of removal against him.                    We

dismiss his petition.            In doing so, we agree with the Tenth

Circuit's decision in Shepherd v. Holder, 678 F.3d 1171 (10th Cir.

2012).

                                          I.

          The facts of this case are undisputed.                Miranda was born

out of wedlock in Angola on June 5, 1978 to a mother and father,

both of Cape Verde citizenship.                 On August 31, 1978, Miranda's

mother and father appeared as "informing parents" at the Embassy

of Cape Verde in Angola and signed Miranda's "record of birth"

before two witnesses.          Miranda has two sisters, and both were also

born in Angola.

          On December 9, 1988, Miranda, his mother, and his two

sisters were admitted to the United States as lawful permanent

residents.      Shortly thereafter, his father also relocated to the

United States.     On December 31, 1988, Miranda's mother and father

were married in Massachusetts.

          Miranda's mother became a naturalized U.S. citizen on

January 6, 1995.         At that time, Miranda was sixteen years old.

Miranda   and    his     two    sisters        filed   N-600   applications   for

certificates of citizenship.          Miranda's sisters attended their N-

600 interviews and received their certificates of citizenship,


                                      - 4 -
based   on    U.S.     citizenship      derived     through      their   mother's

naturalization.       Miranda was unable to attend his N-600 interview,

scheduled for May 30, 1996, because he was in the custody of the

Massachusetts Department of Youth Services at the time.                        As a

result, Miranda never received a certificate of citizenship.

             On May 10, 2007, the Department of Homeland Security

("DHS") initiated removal proceedings against Miranda after he

pled guilty to failing to register as a sex offender, in violation

of Massachusetts law.        Miranda moved to terminate the proceedings

on the ground that he was a U.S. citizen because he had allegedly

derived citizenship through his mother when she was naturalized in

1995.   The IJ, Charles Adkins-Blanch, continued the proceedings in

order to allow Miranda to pursue an N-600 application for a

certificate of citizenship, but the United States Citizenship and

Immigration Services ("USCIS") denied Miranda's application.                    The

USCIS did so after examining, inter alia, Miranda's original birth

record (which included his father's signature) and concluding that

Miranda's paternity had been legitimated.            Under applicable law in

1995, Miranda could have derived citizenship through his mother's

naturalization       only   if   his   "paternity    .   .   .   ha[d]   not   been

established by legitimation."           8 U.S.C. § 1432(a)(3) (1996).

             Notwithstanding the USCIS's denial, IJ Adkins-Blanch

convened a hearing to determine whether Miranda was a U.S. citizen.

At the hearing, Miranda's mother testified that Miranda's father


                                       - 5 -
was not involved in her children's lives and that she continued to

be their sole economic provider even after she married their father

in 1988.    Miranda also submitted as evidence letters from public

schools about his mother's responsibility for his education, a

letter that his counsel had sent to his mother, and his sisters'

certificates of citizenship.       At the conclusion of the hearing, IJ

Adkins-Blanch issued an oral decision granting Miranda's motion to

terminate removal proceedings on the ground that he was a U.S.

citizen.    IJ Adkins-Blanch found that Miranda "ha[d] presented

credible evidence that he derived citizenship through his mother

as a child born out of wedlock whose paternity ha[d] not been

established by legitimation."          DHS never appealed this decision.

            On   February   12,    2012,    Miranda    was   convicted          for

distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1).

After Miranda's release from prison, DHS initiated new removal

proceedings against him.       The Notice to Appear dated September 15,

2015     charged     Miranda      as     removable     under        8        U.S.C.

§§   1227(a)(2)(A)(ii),     (A)(iii),      and   (B)(i).      See       8    U.S.C.

§§     1227(a)(2)(A)(ii)    (removability        for   multiple             criminal

convictions),      1227(a)(2)(A)(iii)      (removability     for    aggravated

felony), 1227(a)(2)(B)(i) (removability for crime relating to

controlled substance).         Miranda once again filed a motion to

terminate    removal     proceedings,       citing     IJ    Adkins-Blanch's

determination that he was a U.S. citizen and arguing that res


                                   - 6 -
judicata barred the second IJ, Steven Day, from readjudicating

Miranda's citizenship.

             IJ Day denied Miranda's motion, refusing to apply res

judicata in the context of an administrative proceeding where doing

so   would   "frustrate[]       Congressional    intent."     While    IJ   Day

acknowledged     that    most     circuits    that    have   considered     the

applicability of res judicata in removal proceedings have held

that the doctrine does apply, he also noted that the doctrine is

more "flexible" in administrative proceedings than in judicial

proceedings.     "[V]arious courts have affirmed BIA decisions that

decline to apply the doctrine when doing so would frustrate

Congress's    interest    in    removing     aliens   convicted   of   certain

crimes," IJ Day observed.         IJ Day then concluded that Miranda was

not a U.S. citizen because he had been legitimated by his father

under both Angolan and Massachusetts law and thus could not have

derived citizenship through his mother's 1995 naturalization.

Miranda was ordered removed from the United States to Cape Verde

or, in the alternative, to Angola.

             The BIA dismissed Miranda's appeal, agreeing with IJ

Day's conclusion that res judicata was inapplicable and that

Miranda's paternity had been established through legitimation

under the laws of Angola and Massachusetts.

             Miranda now petitions for review of the final order of

removal against him.        He advances two related arguments in his


                                     - 7 -
petition.    First, he argues that he is a citizen of the United

States and thus not subject to removal.   Second, he argues that IJ

Day and the BIA erred by not applying res judicata to IJ Adkins-

Blanch's 2007 determination that Miranda was a U.S. citizen.

                                 II.

A.   Statutory Jurisdictional Framework

            We first determine whether we have jurisdiction to hear

Miranda's petition.   Section 1252(a)(2)(C) provides:

      Notwithstanding any other provision of law . . . and
      except as provided in subparagraph (D), no court shall
      have jurisdiction to review any final order of removal
      against an alien who is removable by reason of having
      committed a criminal offense covered in section . . .
      1227(a)(2)(A)(iii), (B), (C), or (D) of this title, or
      any offense covered by section 1227(a)(2)(A)(ii) of this
      title . . . .

8 U.S.C. § 1252(a)(2)(C) (emphasis added).1    Because Miranda was

charged as removable under §§ 1227(a)(2)(A)(ii), (A)(iii), and

(B)(i), this jurisdictional bar would ordinarily apply to preclude

our review of his petition.

            Here, however, Miranda argues that he is a U.S. citizen

and thus not an "alien who is removable" under § 1252(a)(2)(C).2


      1   Section 1252(a)(2)(D) provides an exception to this
jurisdictional bar by stating that nothing in § 1252(a)(2)(C)
"shall be construed as precluding review of constitutional claims
or questions of law raised upon a petition for review."       Id.
§ 1252(a)(2)(D).
      2   Section 1101(a)(3) defines "alien" as "any person not a
citizen or national of the United States." Id. § 1101(a)(3). Only
aliens are removable. See id. § 1227(a).


                                - 8 -
Accordingly, in order to determine whether the jurisdictional bar

applies,    we   must    adjudicate    Miranda's    claim   of   citizenship.

Indeed, the INA requires us to do so under § 1252(b)(5)(A), which

provides: "If the petitioner claims to be a national of the United

States and the court of appeals finds . . . that no genuine issue

of material fact about the petitioner's nationality is presented,

the     court    shall    decide      the     nationality    claim."        Id.

§     1252(b)(5)(A).      Further,     "[b]ecause     nationality      includes

citizenship, the statutory reference to nationality claims [in

§ 1252(b)(5)(A)] is understood to include citizenship claims."

Shepherd, 678 F.3d at 1179 n.6 (citations omitted).

            As the material facts in this case are undisputed, we

undertake a plenary review of Miranda's claim of U.S. citizenship

in order to determine whether § 1252(a)(2)(C)'s jurisdictional bar

applies.

B.    Miranda's Claim of U.S. Citizenship

            "In deportation proceedings, evidence of foreign birth

gives rise to a rebuttable presumption of alienage, and the burden

shifts to the [petitioner] to prove citizenship." In re Rodriguez-

Tejedor, 23 I. & N. Dec. 153, 164 (BIA 2001); see also Leal Santos

v. Mukasey, 516 F.3d 1, 4 (1st Cir. 2008).                  We conclude that

Miranda has failed to meet this burden.

            Miranda argues that he automatically derived citizenship

through his mother's 1995 naturalization under the former 8 U.S.C.


                                      - 9 -
§ 1432(a).     That section, entitled "Children born outside United

States of alien parents; conditions for automatic citizenship,"

provided, in relevant part:

     A child born outside of the United States of alien
     parents . . . becomes a citizen of the United States
     upon fulfillment of the following conditions:

     . . . .

     (3) . . . [T]he naturalization of the mother if the child
     was born out of wedlock and the paternity of the child
     has not been established by legitimation; and if

     (4) Such naturalization takes place while such child is
     unmarried and under the age of eighteen years; and

     (5) Such child is residing in the United States pursuant
     to a lawful admission for permanent residence at the
     time of the naturalization of the [mother] . . . .

8 U.S.C. § 1432(a)(3)–(5) (1996).         Because Miranda was unmarried,

sixteen years old, and residing in the United States as a lawful

permanent resident at the time of his mother's naturalization in

1995, his claim of U.S. citizenship turns on whether his paternity

had been established by legitimation.

           Although      the     INA     does   not   expressly       define

"legitimation" as it is used in the former § 1432(a)(3), the BIA

has defined the term "as 'the act of putting a child born out of

wedlock in the same legal position as a child born in wedlock.'"

Iracheta v. Holder, 730 F.3d 419, 425 (5th Cir. 2013) (quoting In

re Cabrera, 21 I. & N. Dec. 589, 591 (BIA 1996)).                The agency

recently   held   that   a     child's   legitimation,   under    8   U.S.C.



                                   - 10 -
§ 1101(c)(1), can be established "if he or she was born in a

country or State that has eliminated all legal distinctions between

children based on the marital status of their parents or has a

residence    or     domicile   in   such   a   country   or    State   .   .    .    ,

irrespective of whether the country or State has prescribed other

legal means of legitimation."          Matter of Cross, 26 I. & N. Dec.

485,    485–86    (BIA     2015).     Nevertheless,      as    to   establishing

legitimation specifically for purposes of the former § 1432(a)(3),

the BIA noted: "[W]here a jurisdiction requires an affirmative act

to     legitimate     an    out-of-wedlock      child,    paternity        is   not

established without the requisite act, even if the jurisdiction

has enacted a law to place children on equal footing without regard

to the circumstances of their birth."            Id. at 490.

            The parties dispute which country's law should be used

to   determine      whether    Miranda's   paternity     was    established         by

legitimation.        Miranda argues that the laws of only Angola and

Massachusetts are applicable, while the government argues that we

may look to the law of Cape Verde in addition to those of Angola

and Massachusetts.         We need not linger on this issue because under

the laws of all three jurisdictions, Miranda's paternity was

established by legitimation.         He thus could not have derived U.S.

citizenship through his mother's naturalization under the former

§ 1432(a)(3).




                                     - 11 -
          First, Cape Verde legally abolished the distinction

between legitimate and illegitimate children in 1976.    See Matter

of Cardoso, 19 I. & N. Dec. 5, 7 (BIA 1983).      Article 2 of Cape

Verde's Decree-Law No. 84/76 declared that "[i]n the eyes of the

law, all children are considered equal, enjoy the same rights and

are subject to the same duties and obligations vis-a-vis their

parents regardless of the latter['s] civil status."       Decree-Law

No. 84/76 of Sept. 25, 1976, Ch. I, Art. 2, reprinted in Cardoso,

19 I. & N. Dec. at 8 app. A.   Accordingly, "every child born [after

this law's enactment in 1976] in Cape Verde -- whether in or out

of wedlock -- is legitimated.       Moreover, every such child is

legitimated regardless of whether the natural father takes formal

steps to assert paternity."     Brandao v. Att. Gen. of U.S., 654
F.3d 427, 430 (3d Cir. 2011).

          But even if Cape Verde law required a separate act of

acknowledgement to establish paternity, the signature of Miranda's

father on his birth record would be sufficient.     Under Article 5

of Decree-Law No. 84/76, paternity could be "established through

an express declaration to such effect by the father."    Decree-Law

No. 84/76 of Sept. 25, 1976, Ch. II, Art. 5, reprinted in Cardoso,

19 I. & N. Dec. at 8 app. A.   Miranda's father made such an express

declaration when he -- together with Miranda's mother -- appeared

as an "informing parent[]" at the Embassy of Cape Verde in Angola

and signed Miranda's birth record before two witnesses.


                                - 12 -
             Second, Angola also abolished all legal distinctions

between legitimate and illegitimate children in 1977, the year

before Miranda's birth.         See Maria do Carmo Medina, Affiliation in

the New Angolan Family Code, 1994 Int'l Surv. Fam. L. 29, 30

(recognizing that "Law Nr. 10/77 of April 15[, 1977] removed all

discrimination between legitimate and illegitimate children").

             Even if Angolan law required a separate act to establish

paternity, the signature of Miranda's father on his birth record

sufficed.      As the government notes, citing a 2016 Library of

Congress report prepared for the U.S. Department of Justice,

"Angola's Civil Registry Code allowed for the acceptance [of]

Miranda's birth registration from the registry in Cape Verde."

While   Miranda      criticizes    the     "presumption"   that    his    father's

signature on his birth record was sufficient to establish paternal

legitimation, he has failed to cite a single source for the

proposition that a birth record bearing a father's signature would

be insufficient.       He thus fails to meet his burden of showing that

his paternity was not established by legitimation under the law of

Angola.

             Finally,    even      under     Massachusetts    law,       Miranda's

paternity    was     established    by     legitimation    such    that       he   was

ineligible      to     derive      citizenship      through       his     mother's

naturalization       under   the    former      §   1423(a)(3).          In    1986,

Massachusetts passed General Law Chapter 209C, which -- in 1995,


                                     - 13 -
the year that Miranda's mother was naturalized -- read: "Children

born to parents who are not married to each other shall be entitled

to the same rights and protections of the law as all other

children."     Mass. Gen. Laws ch. 209C, § 1 (1995).         In terms of

acknowledgement of parentage, the relevant law in 1995 provided:

"A voluntary acknowledgement of parentage taken outside of the

commonwealth shall be valid for the purposes of this section if it

was taken in accordance with the laws of the state or the country

where it was executed."      Id. § 11(d).    For purposes of intestate

succession, Massachusetts law as of 1995 recognized that a father's

sworn affidavit "[wa]s sufficient to demonstrate the requisite

unambiguous acknowledgement of a child."       Cosgrove v. Hughes, 941
N.E.2d 706, 712 (Mass. App. Ct. 2011).

             Under this legal regime, the fact that Miranda's father

signed Miranda's birth record before two witnesses again suffices

to establish paternity through legitimation.        Miranda's argument

that his parents would have had to intermarry before his father

acknowledged him is unavailing.      That is because, in 1980, the

Massachusetts      Supreme    Judicial      Court   struck     down   as

unconstitutional a statutory requirement of intermarriage as a

condition for establishing legitimation.       See Lowell v. Kowalski,

405 N.E.2d 135, 141 (Mass. 1980).         Acknowledgement of paternity

alone was sufficient for legitimation under Massachusetts law in

1995, and Miranda's father fulfilled that requirement.


                                 - 14 -
            In sum, Miranda has failed to meet his burden of showing

that he is a U.S. citizen.        And as he has not made any argument

that he is nonetheless a U.S. national, we must conclude that the

jurisdictional bar of 8 U.S.C. § 1252(a)(2)(C) applies, and we

dismiss his petition for review.

C.   Applicability of Res Judicata in Removal Proceedings

            Miranda also argues that IJ Day and the BIA should have

applied res judicata to IJ Adkins-Blanch's 2007 decision, rather

than relitigating the issue of his U.S. citizenship.              He makes

this argument by pointing out that 8 U.S.C. § 1252(a)(2)(D)

preserves    our   jurisdiction    over    "constitutional      claims   or

questions    of    law   raised    upon    a   petition   for     review,"

notwithstanding § 1252(a)(2)(C)'s jurisdictional bar, and that the

applicability of res judicata is a question of law.3




      3   Miranda cites one case, Porn v. National Grange Mutual
Insurance Co., 93 F.3d 31 (1st Cir. 1996), for the proposition
that the applicability of res judicata is a question of law. Porn,
however, dealt with res judicata in the context of a judicial
proceeding, in which preclusion doctrines are more rigidly applied
than they are in an administrative proceeding. See, e.g., Astoria
Fed. Sav. & Loan Ass'n v. Solimino, 501 U.S. 104, 109–10 (1991).
The BIA decision, from which this petition arises, focused on the
applicability of res judicata specifically in the context of
administrative removal proceedings. By failing to address these
nuances and elaborate on why we should recognize the applicability
of res judicata in removal proceedings as a question of law for
purposes of § 1252(a)(2)(D), Miranda may have waived his argument
that the BIA should have applied res judicata. See United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).


                                  - 15 -
             But we need not reach this argument in light of our

plenary determination that Miranda has failed to meet his burden

of proving U.S. citizenship.           Given our foregoing analysis, it

would be counterintuitive to explore whether the BIA should have

accorded preclusive effect to an earlier IJ decision that reached

a conclusion flatly contrary to our own.             Indeed, Congress could

not reasonably have intended § 1252(a)(2)(D) to allow us -- after

having independently determined that Miranda is a removable alien

-- to nonetheless consider a question of law that Miranda advances

with the hope that we require the BIA to adopt a conflicting

conclusion    and   grant   Miranda,    an   alien   with    multiple   felony

convictions, immunity from removal.

                                   III.

             We conclude that Miranda has failed to meet his burden

of proving that he is a U.S. citizen.            As Miranda is neither a

citizen nor a national, he is an alien.         The jurisdictional bar in

8 U.S.C. § 1252(a)(2)(C) thus applies and precludes our review of

the final order of removal against Miranda.                 The petition for

review is dismissed.




                                  - 16 -